Name: COMMISSION REGULATION (EC) No 269/97 of 14 February 1997 on the issue of system B export licences in the fruit and vegetables sector
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  international trade
 Date Published: nan

 15. 2 . 97 EN Official Journal of the European Communities No L 45/7 COMMISSION REGULATION (EC) No 269/97 of 14 February 1997 on the issue of system B export licences in the fruit and vegetables sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2190/96 of 14 November 1996 on detailed rules for implementing Council Regulation (EEC) No 1035/72 as regards export refunds on fruit and vegetables ('), as amended by Regulation (EC) No 26/97 (2), and in par ­ ticular Article 5 (5) thereof, Whereas Commission Regulation (EC) No 27/97 (3) fixes the indicative quantities for system B export licences other than those sought in the context of food aid; Whereas, in the light of the information available to the Commission today, the indicative quantities laid down for the current export period for tomatoes have already been exceeded; whereas there is a risk that these quantities for lemons will shortly be exceeded; whereas this overrun prejudices the proper working of the export refund scheme in the fruit and vegetables sector; Whereas, to avoid this situation , applications for system B licences for tomatoes and lemons exported after 17 February 1997 should be rejected until the end of the current export period, HAS ADOPTED THIS REGULATION: Article 1 Applications for system B licences for tomatoes and lemons submitted under Article 1 of Regulation (EC) No 27/97, export declarations for which are accepted after 17 February 1997 and before 13 March 1997, are hereby rejected . Article 2 This Regulation shall enter into force on 15 February 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 February 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 292, 15 . 11 . 1996, p. 12 . 0 OJ No L 6, 10 . 1 . 1997, p . 9 . 1 OJ No L 6, 10 . 1 . 1997, p . 11 .